Per Curiam.
Two of us are of the opinion that the court below committed no error in granting the peremptory instruction requested" by appellee, and therefore that its judgment should be affirmed. One of us is of the opinion that the court below committed no error in refusing the peremptory instruction requested by appellant, but that the peremptory instruction requested by appellee should have been refused, and the question of liability submitted to the jury. Three of us are "of the opinion that the court below erred in refusing appellant’s request for a peremptory instruction, and for that reason it also erred in granting the peremptory instruction requested by appellee. Four of us, therefore, are of the opinion that appellee’s request for a peremptory instruction should, have been refused.
Consequently, the judgment of the court below will be reversed, and the cause remanded.

Reversed, and remanded.